      Case 3:19-cv-01057-B Document 42 Filed 04/29/20              Page 1 of 3 PageID 348



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 HARRISON COMPANY LLC,                           §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              § CIVIL ACTION NO. 3:19-CV-1057-B
                                                 §
 A-Z WHOLESALERS INC. and                        §
 BARKAT G. ALI,                                  §
                                                 §
                 Defendants.                     §


          AGREED MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER
                         AND BRIEF IN SUPPORT


         Pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 7.1, Plaintiff Harrison

Company, LLC (“Harrison”) and Defendants A-Z Wholesalers Inc. and Barkat G. Ali

(collectively, “Defendants”) file this Agreed Motion for Entry of Agreed Protective Order and

Brief in Support and state:

         1.     Harrison and Defendants (collectively, the “Parties”) seek to exchange certain

documents during discovery in this case that may include sensitive, proprietary, and/or confidential

information, including—but not limited to—confidential financial information.

         2.     Under Federal Rule of Civil Procedure 26(c)(1), the Court may, for good cause,

issue an order requiring that information not be revealed, or be revealed only in a specified way,

and requiring that the parties file specified documents or information under seal.

         3.     Good cause exists for entry of a protective order because the information to be

exchanged is proprietary, financial, and commercial information not publicly known. See, e.g.,

Total Rx Care, LLC v. Great Northern Ins. Co., 2016 WL 9559917, at *2 (N.D. Tex. Dec. 30,

2016).


                                                 1
   Case 3:19-cv-01057-B Document 42 Filed 04/29/20               Page 2 of 3 PageID 349



       4.     The Parties have agreed to an Agreed Protective Order in the form attached as

Exhibit “A,” which will govern the use and disclosure of documents produced in the above-

captioned lawsuit.

       5.     In order to protect the confidential information of the Parties, Harrison and

Defendants respectfully requests that the Court enter the Agreed Protective Order.

                                                    Respectfully submitted,

                                                    /s/ Joseph A. Unis, Jr.       ______
                                                    David L. Swanson
                                                      State Bar No. 19554525
                                                      dswanson@lockelord.com
                                                    Joseph A. Unis, Jr.
                                                      State Bar No. 24075625
                                                      junis@lockelord.com
                                                    Anna K. Finger
                                                      State Bar No. 24105860
                                                      anna.k.finger@lockelord.com
                                                    LOCKE LORD LLP
                                                    2200 Ross Avenue, Suite 2800
                                                    Dallas, Texas 75201-6776
                                                    T: 214-740-8000
                                                    F: 214-740-8800
                                                    ATTORNEYS FOR PLAINTIFF
                                                    HARRISON COMPANY, L.L.C.

                                                    /s/ Guy H. Holman (with permission)______
                                                    Joyce W. Lindauer
                                                      State Bar No. 21555700
                                                      joyce@joycelindauer.com
                                                    Jeffery M. Veteto
                                                      State Bar No. 24098548
                                                      jeffery@joycelindauer.com
                                                    Guy Harvey Holman
                                                      State Bar No. 24095171
                                                    JOYCE W. LUNDAUER, ATTORNEY
                                                    PLLC
                                                    12720 Hillcrest Road Suite 625
                                                    Dallas, Texas 75230
                                                    T: (972) 503-4033
                                                    F: (972) 503-4034
                                                    ATTORNEYS FOR DEFENDANTS



                                                2
  Case 3:19-cv-01057-B Document 42 Filed 04/29/20               Page 3 of 3 PageID 350



                               CERTIFICATE OF SERVICE

      I certify that on April 29, 2020, I served a copy of the foregoing document on all parties
through their counsel of record via the Court’s ECF system.


                                           /s/ Anna K. Finger___________________________
                                           Counsel for Plaintiff




                                              3
